DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 29 July 2022 containing remarks and amendments to the claims.
Claims 11-29 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.
Claim Objections
Claims 11-20 objected to because of the following informalities:  
Regarding claim 11, Examiner suggests amending “recycling the hydrocracked effluent back to the hydrotreated effluent stream” to  - -recycling the hydrocracked effluent to be combined with the hydrotreated effluent stream - -.  Claims 12-20  are rejected for the same reasons, as they are dependent upon claim 11.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17 and 26, it is unclear what reactor is being referred to by “the reactor in the recycle loop of the second stage reactor”.  It is not clear if this is referring to hydrocracking, hydrotreatment, or the non-zeolite noble metal catalyst reactor.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haas (US 3,132,089).
 Regarding claims 11, 13-15 and 17-19, Haas teaches a process for hydrotreating 10 a petroleum feed in the presence of hydrogen to produce a hydrotreated effluent stream comprising a liquid product in a first reactor (column 3, lines 1-60) passing at least a portion of the hydrotreated effluent to a fractionation section 36 and passing at least a portion of the bottoms to a non zeolite noble metal catalyst reactor 44 (column 3, line 60-column 4, line 18).  Haas teaches that the entire bottoms of column 32 may be sent to reactor 44, or a small portion of buildup may be withdrawn via line 38 (column 4, lines 1-19).  Examiner considers this to read on the claimed “at least a portion a bottoms fraction of the separation section”.  Haas teaches reactor 44 catalyst contains platinum/palladium (group viii noble metal) on alumina (non-zeolite) (column 4, lines 19-34).  Haas teaches temperatures of 260-371°C in reactor 44 (column 4, lines 35-40).  Haas passes the entirety of the effluent from reactor 44 directly to hydrocracking reactor 48 (column 4, lines 55-59).  The effluent of the hydrocracking reactor 56 is sent to 62 to separate off hydrogen gasses, and then HDK effluent 62 is combined with HDT effluent 22 at location 24. and hydrocracking 48 hydrocarbon feeds (see figure).  
Regarding claim 12, Haas teaches the separation section comprises a distillation column (column 4, lines 1-18).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Haas (US 3,132,089) in view of Eizenga (US 10,011,786).   
Regarding claim 16, Haas teaches the limitations of claim 11, as discussed above.
Haas does not disclose a minimized portion of the bottoms in V is passed to an FCC unit.
However, Eizenga teaches HPNA treated hydrocracked effluents as feeds for FCC (column 8, lines 34-41).
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the HPNA treated hydrocracked effluents of Haas to FCC processes, since Eizenga teaches they are suitable feeds.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Haas (US 3,132,089) in view of Koseoglu (US 2021/0171843).   
Regarding claim 20, Haas teaches the limitations of claim 11, as discussed above.
Haas does not explicitly disclose meso or macropore support.
However, Koseoglu teaches a similar stage for removing HPNA compounds from hydroprocessed feeds.  Koseoglu teaches catalysts having diameters greater than 100 angstrom s (10 nm) and greater than 500 angstroms (50 nm) [0026], which corresponds to the ranges for meso and macropores identified in Applicant’s instant specification [0033].
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected an appropriate support pore size, such as in Koseogolu, for the benefit of achieving the desired removal of HPNA compounds.
Claims 21-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (US 3,132,089) in view of Hudson (US 4,608,153).
Regarding claims 21-24 and 26-28, Haas teaches the limitations of claims 11-15 and 17-19, as discussed above.
Haas teaches treatment with platinum/palladium on alumina (non-zeolite) catalyst prior to hydrocracking. 
The instant claims differ in that the non-zeolite catalyst reactor treatment occurs after hydrocracking.
However, Hudson teaches sending hydroprocessed streams to contact a catalyst comprising Pt/Pd on non zeolite catalyst in a low temperature reactor to remove PNA (abstract, column 3, lines 1-65, column 6, lines 1-11).  
Therefore, it would have been an obvious variation to the person having ordinary skill in the art to have switched the order of the Haas steps as disclosed by process of Hudson.  Examiner notes that order of processing steps is prima facie obvious in the absence of new or unexpected results.  Please see MPEP 2144.01, IV, C.  
Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Haas (US 3,132,089) in view of Hudson as applied to claim 11 above, and further in view of Eizenga (US 10,011,786).   
Regarding claim 25, the previous combination teaches the limitations of claim 11, as discussed above.
The previous combination does not disclose a minimized portion of the bottoms in V is passed to an FCC unit.
However, Eizenga teaches HPNA treated hydrocracked effluents as feeds for FCC (column 8, lines 34-41).
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the HPNA treated hydrocracked effluents of the previous combination to FCC processes, since Eizenga teaches they are suitable feeds.
Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Haas (US 3,132,089) in view of Hudson (US 4,608,153) as applied to claim 11 above, and further in view of Koseoglu (US 2021/0171843).   
Regarding claim 20, the previous combination teaches the limitations of claim 11, as discussed above.
The previous combination does not explicitly disclose meso or macropore support.
However, Koseoglu teaches a similar stage for removing HPNA compounds from hydroprocessed feeds.  Koseoglu teaches catalysts having diameters greater than 100 angstrom s (10 nm) and greater than 500 angstroms (50 nm) [0026], which corresponds to the ranges for meso and macropores identified in Applicant’s instant specification [0033].
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected an appropriate support pore size, such as in Koseoglu, for the benefit of achieving the desired removal of HPNA compounds.

Response to Arguments
Applicant's arguments filed 29 July 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Haas uses an iron group metal which does not read on the claimed “non-zeolite noble metal”.
Haas does not disclose sending hydrocracker effluent back to the hydrotreated effluent coming out of the hydrofiner.  
Claim 21 requires effluent from the hydrocracker to pass directly to the non-zeolite noble metal reactor.
Hudson teaches iron catalyst, which is not a noble metal.  Hudson teaches the catalyst can be a zeolite, while the claims require non-zeolite.

Regarding Applicant’s first argument, Haas teaches that the non-zeolite catalyst can have an active hydrogenating components such as platinum or palladium or other noble metals (column 4, lines 19-30), reading on the claimed noble metal components.
Regarding Applicant’s second argument, Haas teaches combining the hydrocracker effluent 62 with the hydrofiner effluent 22 at juncture 24 (see figure).  
Regarding Applicant’s third argument, Examiner notes that claim 21 is not rejected by Haas alone.  The rejection also includes teachings from Hudson/case law regarding the order of process steps.
Regarding Applicant’s fourth argument, Hudson teaches that platinum and palladium may be on the catalyst on aluminum oxide support, which reads on the claimed “noble metal” and “non-zeolite” (column 6, lines 1-10).
Conclusion
Koseoglu (US 2021/0171843) – previously relied upon teaches hydrotreatment (10), hydrocracking (30), and non zeolite hydrogenation to remove HPNA (40) [0020-25].  Koseoglu separates stream 41 from the non-zeolite reactor in unit 20 prior to recirculation to hydrocracker.
Timken (US 2017/0368544) – previously relied upon, teaches hydrogenation conditions [0040-0050].
Sanborn (US 5,364,514) – previously relied upon, teaches aromatic saturation hydrogenation with noble metal catalysts (column 7, line 20-column 8, line 65).
Wang (US 2018/0179456) – teaches hydrogenation of aromatics with noble metals on alumina catalysts at temperatures of about 290°C [0083-94].
Koseoglu (US 2018/0187100) teaches a hydrocracking process with a system for removing HPNA using ionic liquid and adsorption.
Wang (US 2017/0362516) – teaches hydrocracking with aromatic saturation to prevent production of HPNA.
Koseoglu (US 2012/0187027) – teaches hydrocracking with bottoms treatment using adsorbent to remove HPNA.
Gruia (US 5,139,646) – teaches hydrocracking with removal of HPNA by adsorbent.
Gruia (US 5,007,998) – teaches removal of HPNA in hydrocracker bottoms by treatment with a zeolite catalyst.
Hudson (US 4,618,412) – teaches removal of HPNA from hydrocracker bottoms with an iron catalyst.
Koseoglu (US 2011/0079541) –teaches hydrocracking process with third stage to hydrogenate HPNA.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771